Citation Nr: 0118625	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  93-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
cholecystectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

In March 1995, the Board determined that new and material 
evidence to reopen claims of service connection for skin and 
stomach disabilities had been presented, and remanded the 
case to the RO for further development to be followed by a de 
novo review of both issues.

Following the de novo review, the RO granted service 
connection for the residuals of acne and the residuals of 
gallbladder removal (cholecystectomy) in April 1996.  A 
noncompensable evaluation was assigned for each disability.  
Subsequently, the veteran expressed disagreement with the 
evaluations of these disabilities.  The evaluation for 
residuals of acne was increased to 10 percent in a July 1996 
rating decision.

This matter was returned to the Board in July 1997.  The 
Board remanded the case for additional development.  The 
issues were returned to the Board in September 1998.  The 
requested development pertaining to the issue of entitlement 
to an increased evaluation for acne was completed, and the 
Board denied entitlement to an evaluation in excess of 10 
percent.  The issues of entitlement to service connection for 
a stomach disability and entitlement to an increased rating 
for the residuals of cholecystectomy were again remanded for 
further development.

In February 2000, this matter again was returned to the 
Board.  The Board determined that the claim for service 
connection for a stomach disability was well grounded and 
remanded that claim for additional development.  The Board 
also remanded the claim for an increased rating for residuals 
of cholecystectomy for additional development.

In a September 2000 rating decision, the RO determined that 
the veteran's stomach disorder including peptic ulcer disease 
with gastroesophageal reflux was service-connected and 
assigned a 10 percent disability rating with an effective 
date of June 10, 1991.  The RO determined that the veteran's 
service connected residuals of cholecystectomy did not 
warrant a compensable rating, and issued a Supplemental 
Statement of the Case (SSOC) and returned this issue to the 
Board.  

The issue of entitlement to a compensable evaluation for 
residuals of cholecystectomy is the only issue currently 
before the Board.  The veteran was granted service connection 
for his stomach disorder including peptic ulcer disease with 
gastroesophageal reflux, which was a complete grant of the 
benefit sought.  Similarly, the veteran was granted service 
connection for folliculitis/folliculosis by the Board in its 
decision dated July 14, 1997, and a disability evaluation 
greater than 10 percent was denied by the Board in its 
decision dated September 23, 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran has no symptomatic residuals of his 
cholecystectomy.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
cholecystectomy are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 7318 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the rating decision, the Statement of the Case, 
the numerous Supplemental Statements of the Case, and the 
various Board remands of what would be necessary, evidentiary 
wise, for the assignment of an increase in the disability 
evaluation for residuals of cholecystectomy.  The veteran 
presented testimony and argument at an August 1992 RO 
hearing.  The Board therefore concludes that the veteran was 
adequately informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The record reflects that the veteran has submitted 
treatment records from VA sources.  Additionally, the RO has 
obtained the veteran's service medical records and additional 
medical records.  Therefore, the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
all relevant evidence.  In fact, it appears that all such 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.  

The Board therefore concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet App 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

II.  Evidence

The veteran's service medical records reflect treatment for 
gastrointestinal complaints, but no findings of gallbladder 
abnormality.  In October 1984, the RO denied service 
connection for a gastrointestinal disability.

In 1991, the veteran filed to reopen his claim for service 
connection for a gastrointestinal disability.  The veteran 
offered lay statements from fourteen individuals who stated 
that the veteran had experienced stomach discomfort 
continuously since leaving service, and that he had been 
suffering from gall stones, and had his gall bladder removed 
(cholecystectomy) in 1972.  The veteran also presented VA 
outpatient treatment notes from February 1984 to September 
1990 showing continued treatment for gastrointestinal 
problems.  A treatment note from February 1984 shows the 
veteran reporting a 7 year history of right upper quadrant 
abdominal cramps, mostly occurring when he misses a meal.  
The notes also indicate the veteran underwent cholecystectomy 
without benefit.  The diagnosis was functional bowel disease, 
and the physician doubted that the veteran suffered from 
post- cholecystectomy syndrome, since there was no relief 
obtained by the surgery.  Treatment notes from February 1986, 
August 1988 and March 1990 show that the veteran was 
diagnosed with acute gastroenteritis, status post gall 
bladder surgery, and hyperactive bowel syndrome, but that 
neither the acute gastroenteritis nor the hyperactive bowel 
syndrome were linked to the veteran's cholecystectomy.

In October 1992, the veteran testified at a RO hearing that 
gall stones and gall bladder problems were never discussed by 
his doctors in service, but that he did have gall bladder 
surgery after leaving service, which ended up being complete 
removal of the gall bladder.  He testified that he has 
difficulty eating many foods and that he suffers from stomach 
pain.  He testified that the surgery was performed sometimes 
between 1971 and 1973.    He testified that after surgery he 
stopped going through pain, but then he testified that he 
didn't really feel very different except some of the sharp 
pain was gone, but he still suffered from stomach pain.

In October 1992, the veteran underwent a VA examination.  The 
veteran complained of pain in his stomach when eating.  The 
examiner noted a right upper quadrant abdominal scar and 
status post cholecystectomy which is well healed, normal 
colored, asymptomatic, non-tender and freely moveable.  
Examination of the abdomen revealed no enlargement of any of 
the organs.  There was some diffuse tenderness over the 
epigastrium, right and left upper quadrant.  There were no 
masses noted in his abdomen.  The examiner provided a 
diagnosis of gallstones, status post cholecystectomy, with 
removal of stones.  

In March 1995, the Board reopened the veteran's claim for 
service connection for a stomach disorder on the basis of new 
and material evidence and remanded the claim to the RO for 
additional evidentiary development and adjudication.

In May 1995, the veteran underwent another VA examination.  
The veteran reported his history of stomach pain, and 
reported that his pain has been less since his 
cholecystectomy.  The veteran reported that his stomach pain 
is most often associated with food.  The examination revealed 
a right upper quadrant scar, well healed, freely movable, and 
non-tender.  There was no deep tenderness to palpitation in 
the upper gastrium or the upper right or left quadrant.  
Bowel sounds were entirely within normal limits.  The 
examiner noted that the veteran's major symptoms apparently 
disappeared after surgery.  The examiner attributed the 
residual difficulty the veteran is experiencing to functional 
bowel syndrome, and the examiner noted that there was no 
reduction of functional capacity at that time.

In July 1997, the Board remanded the veteran's claim for a 
compensable rating for residuals of cholecystectomy.  The 
Board remanded for additional development, to answer the 
question of whether the veteran's residuals of 
cholecystectomy were nonsymptomatic, or had mild or severe 
symptoms.

The veteran underwent a VA examination in September 1997.  
The examiner noted the veteran's history of stomach pain and 
noted that the veteran underwent a cholecystectomy which 
improved his symptoms somewhat but did not entirely relieve 
the veteran's epigastric discomfort.  The examiner noted that 
the veteran's stomach pain is worse after eating some 
specific foods.  The examination revealed no tenderness of 
the abdomen, the abdomen was flat and peristalsis sounds were 
normal.  The examiner gave his impression that the veteran 
has a long-standing gastrointestinal problem of uncertain 
diagnosis.  The examiner offered his medical opinion that the 
gallstones and subsequent cholecystectomy are irrelevant to 
his basic gastric problem.

In September 1998, and in February 2000 the Board remanded 
the claim for a compensable rating for residuals of 
cholecystectomy to the RO, seeking an opinion as to whether 
the veteran's residuals of cholecystectomy were 
nonsymptomatic or were manifested by mild or severe symptoms.

In March 2000, the veteran underwent a VA examination.  The 
examiner noted the veteran's extensive history of stomach and 
gastrointestinal pain, and indicated his opinion that the 
veteran's gallstones were not causing the problems since the 
symptoms essentially did not improve after the veteran 
underwent cholecystectomy.

III.  Analysis

Diagnostic Code (DC) 7318 pertains to removal of the gall 
bladder.  DC 7318 provides a noncompensable rating be 
assigned where there are no symptoms, a 10 percent rating for 
mild symptoms, and a 30 percent rating for severe symptoms.  
38 C.F.R. § 4.71a, DC 7318 (2000).

The veteran underwent cholecystectomy in approximately 1972.  
At first his symptoms abated, according to his testimony in 
1992.  However, they did not disappear entirely and 
eventually he was again experiencing epigastric pain, 
especially after eating.  

A treatment note from February 1984 indicates that the 
veteran obtained no benefit from the cholecystectomy and the 
physician doubted that the veteran suffered from post- 
cholecystectomy syndrome, since there was no relief obtained 
by the surgery.  Various treatment notes from 1986 to 1990 
indicate that the veteran suffers from acute gastroenteritis 
and hyperactive bowel syndrome, but neither of these 
conditions were determined to be as a result of the 
cholecystectomy.  In 1992, the veteran testified that he 
underwent gall bladder surgery and he first testified that he 
stopped going through pain, but then testified that he didn't 
really feel very different, except that some of the sharp 
pain was gone.

The October 1992 VA examination revealed that the veteran had 
a well-healed upper quadrant abdominal scar, that it was 
asymptomatic, non-tender and freely movable.  There was no 
enlargement of any organ and no abdominal masses.  The 
examiner provided a diagnosis of status post cholecystectomy 
with removal of gallstones.  There was no indication that any 
of the veteran's stomach pains are the result of a 
cholecystectomy.  The May 1995 VA examination revealed 
essentially the same facts and in addition the examiner noted 
that there was no reduction of functional capacity at that 
time.

Treatment notes from 1996 and 1997 indicate the veteran 
suffers from active peptic ulcer disease and possible lactose 
intolerance and chronic gastritis.  Service connection has 
been granted for stomach disability, including peptic ulcer 
disease with gastroesophageal reflux and a 10 percent 
disability has been assigned.  None of the veteran's 
gastrointestinal symptoms have been linked to his 
cholecystectomy.

The veteran's September 1997 VA examination indicates that 
according to the veteran, the cholecystectomy did improve his 
symptoms but did not relieve the pain entirely.  The examiner 
notes no tenderness of the abdomen, the abdomen was flat and 
peristalsis sounds were normal.  The examiner offered his 
medical opinion that the gallstones and subsequent 
cholecystectomy are irrelevant to the veteran's basic gastric 
problem.  The March 2000, examination report also indicated 
that the veteran's gallstones and subsequent cholecystectomy 
were not causing the stomach discomfort since the symptoms 
essentially did not improve after surgery.

The words "mild," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2000).  In evaluating the 
appellant's service-connected disability, the Board is 
cognizant of its responsibilities under the Schedule for 
Rating Disabilities.  38 C.F.R. § 4.71 et seq. (2000).

Based on the medical evidence, including the service medical 
records, treatment notes, testimony, and various VA 
examinations, the Board finds that the criteria for a 
compensable evaluation for residuals of cholecystectomy are 
not met.  38 C.F.R. § 4.71a, DC 7318 (2000).  There is no 
medical evidence linking any symptoms to the veteran's 
cholecystectomy.  The veteran's abdomen is non-tender, there 
are no abnormal masses and peristalsis sounds are normal.  In 
fact, there are several medical opinions from 1984 and 1997 
to the effect that the veteran's current stomach pain is not 
related to gall stones and subsequent cholecystectomy.  
Moreover, the scarring from the cholecystectomy is well-
healed, with no pain, tenderness, ulceration or limitation of 
function exhibited.  Since there is no medical evidence of 
mild or severe symptoms attributable to the residuals of 
cholecystectomy, the Board finds that a non-compensable 
evaluation is warranted.


ORDER

Entitlement to a compensable evaluation for residuals of 
cholecystectomy is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

